EXHIBIT 10.5

 

SECOND AMENDED AND RESTATED GUARANTY

 

OF

 

SPECTRAL SOLUTIONS, INC.

 

ISCO INTERNATIONAL, INC., a corporation organized and existing under the laws of
Delaware and formerly known as Illinois Superconductor Corporation (“ISCO”) and
the corporate parent of SPECTRAL SOLUTIONS, INC., a corporation organized and
existing under the laws of the State of Colorado (“Guarantor”), has issued to
MANCHESTER SECURITIES CORPORATION, a corporation organized under the laws of the
State of New York, and ALEXANDER FINANCE LP, an Illinois limited partnership
(collectively, “Payees”): (i) 9½% secured grid notes due April 1, 2005, as
amended, in the aggregate principal amount of up to $4,000,000 (the “2002
Notes”), (ii) 14% secured grid notes due April 1, 2005, as amended, in the
aggregate principal amount of $2,000,000 (the “2003 Notes”), and (iii) 14%
secured grid notes due April 1, 2005, in the aggregate principal amount of
$500,000 (the “2004 Notes” and together with the 2002 Notes and the 2003 Notes,
the “Notes”), in each case pursuant to the Loan Agreement dated October 23, 2002
as previously amended and as amended and restated as of the date hereof (the
“Loan Agreement”).

 

Section 1. Guaranty.

 

(a) In consideration of Payees purchasing the Notes and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Guarantor hereby absolutely, irrevocably and unconditionally guarantees to
Payees the full payment and performance when due of any and all obligations and
undertakings of ISCO under the Notes, the Loan Agreement and the Security
Agreement, as previously amended and as amended and restated as of the date
hereof (the “Security Agreement”) entered into pursuant to the Loan Agreement
(such obligations and undertakings shall hereinafter be referred to as the
“Obligations”), together with all reasonable attorneys’ fees, disbursements and
all other costs and expenses of collections reasonably incurred by Payees in
enforcing any of such Obligations and/or this Guaranty.

 

(b) Notwithstanding the provisions of Section 1(a), Guarantor’s obligations
hereunder shall not exceed the maximum amount that would not be subject to
avoidance under fraudulent conveyance, fraudulent transfer, and other similar
laws.

 

Section 2. Certain Guarantor Waivers.

 

(a) Waivers of Notice, Etc. Guarantor waives notice of acceptance of this
Guaranty and notice of the creation or performance of any of the Obligations,
and waives presentment, demand of payment, protest or notice of protest, notice
of dishonor or nonperformance of any of the Obligations, suit or taking other
action or non-action by Payees, ISCO or any other guarantor against, and any
other notice to, any party liable thereon (including, without limitation,
Guarantor). Guarantor also hereby waives any notice of default by ISCO and any
other notice to which Guarantor might otherwise be entitled, the right to
interpose any counterclaim or



--------------------------------------------------------------------------------

consolidate any other action with an action on this Guaranty, and the benefit of
any statute of limitations affecting its liabilities hereunder or the
enforcement hereof. No act or omission of any kind in connection with any of the
foregoing shall in any way impair or otherwise affect the legality, validity,
binding effect or enforceability of any term or provision of this Guaranty or
any of the obligations of Guarantor hereunder.

 

(b) Guaranty Not Affected. Guarantor hereby covenants, agrees and consents that
Payees may, at any time and from time to time (whether or not after revocation
or termination of this Guaranty), without incurring responsibility to Guarantor,
and without impairing or releasing any of the obligations of Guarantor hereunder
and, upon or without any terms or conditions, and in whole or in part: (i) agree
with ISCO to change the manner, place or terms of performance, including
(without limitation) any change or extend the time of performance of, renew or
alter, any of the Obligations, any security therefor, or any other liability
incurred directly or indirectly in respect thereof, or to make any other change
in the Obligations, and the guaranty herein made shall apply to the Obligations
as so changed, extended, renewed or altered; (ii) take additional security, for
or sell, exchange, release, surrender, substitute, realize upon or otherwise
deal with in any manner and in any order any property by whomsoever at any time
pledged or mortgaged to secure, or howsoever securing, any of the Obligations or
any other liabilities (including any of those hereunder) incurred directly or
indirectly in respect thereof or hereof, and/or any offset thereagainst; (iii)
exercise or refrain from exercising any rights against ISCO or others
(including, without limitation, Guarantor) or otherwise act or refrain from
acting; (iv) settle or compromise any Obligation, any security therefor, or any
liability (including any of those hereunder) incurred directly or indirectly in
respect thereof or hereof, and/or subordinate the performance of all or any part
thereof to the performance of any of the Obligations (whether due or not) to
creditors of ISCO other than Payees and Guarantor; (v) apply any sums by
whomsoever paid or howsoever realized to any Obligation regardless of what
Obligations remain unperformed; (vi) cancel, compromise, modify, or waive the
provisions of any document relating to any of the Obligations; (vii) release any
other guarantor or surety of the Obligations; and (viii) grant ISCO any
indulgence as Payees may, in its sole discretion, determine.

 

(c) Failure to Perfect Lien, Etc. No failure by Payees to file, record or
otherwise perfect any lien or security interest, nor any improper filing or
recording, nor any failure by Payees to insure or protect any security nor any
other dealing (or failure to deal) with any security by Payees with respect to
any of the Obligations, shall impair or release any of the obligations of
Guarantor hereunder. No invalidity, irregularity or unenforceability of all or
any part of the Obligations or of any security therefor shall affect, impair or
be a defense to this Guaranty, and this Guaranty is a primary obligation of
Guarantor.

 

(d) Waiver of Subrogation. No payment by Guarantor except the indefeasible
performance in full of the Obligations shall entitle Guarantor to be subrogated
to any of the rights of Payees. Guarantor shall have no right of reimbursement
or indemnity whatsoever and no right of recourse to or with respect to any
assets or property of ISCO or to any security for the Obligations, unless and
until all of the Obligations have been indefeasibly performed in full, other
than as such reimbursement or indemnity rights are waived in the next paragraph
below.

 

(e) Payment Guaranty; Waiver of Defenses, Counterclaims, Etc. Guarantor hereby
agrees that this Guaranty constitutes guaranty of payment, performance and
compliance (and not

 

2



--------------------------------------------------------------------------------

a guaranty of collection only), and waives any right to require that any resort
be had by Payees to ISCO or any other guarantor or to any security pledged with
respect to the performance of any of the Obligations. Further, this guaranty of
payment is absolute and unconditional, and shall remain valid, binding and fully
enforceable irrespective of any circumstance of any nature that might otherwise
constitute a defense, offset, claim, abatement or counterclaim that Guarantor or
ISCO may assert against Payees with respect to any of the Obligations or
otherwise, including, but not limited to, failure of consideration, fraudulent
inducement, breach of warranty, payment, statute of frauds, statute of
limitations, accord and satisfaction, and usury, and irrespective of the
validity, legality, binding effect or enforceability of the terms of any
agreement or instrument relating to any of the Obligations. Guarantor hereby
absolutely, unconditionally and irrevocably waives any and all rights to assert
any such defenses, offsets, claims, abatements and counterclaims. In the event
Payees are not permitted or otherwise unable (because of the pendency of any
bankruptcy, insolvency, receivership or other similar proceeding) to accelerate
the Obligations but would otherwise be permitted to do so at such time pursuant
to the Loan Agreement, Payees may demand performance in full under this Guaranty
as if all of the Obligations had been duly accelerated, and Guarantor will not
raise, and hereby expressly waives, any claim or defense with respect to such
acceleration.

 

Section 3. Remedies. In the case of any proceedings to collect any obligations
of Guarantor, Guarantor shall pay all costs and expenses of every kind for
collection and enforcement of this Guaranty, including attorneys’ fees and
disbursements. Upon the occurrence and during the continuance of any failure of
any of the Obligations to be performed when due, Payees may elect to
nonjudicially or judicially foreclose against any real or personal property
security it holds for the Obligations, or accept an assignment of any such
security in lieu of foreclosure or compromise or adjust any part of the
Obligations, or make any other accommodation with ISCO or any other guarantor,
pledgor or surety, or exercise any other remedy against ISCO or any other
guarantor, pledgor or surety, or any security, in accordance with and subject to
the provisions of the documents creating such security interests. No such action
by Payees will release, limit or otherwise affect the obligations of Guarantor
to Payees, even if the effect of that action is to deprive Guarantor of the
right to collect any reimbursement from ISCO or any other person for any sums
paid to Payees.

 

Section 4. Reinstatement, Indemnification, Etc. If claim is ever made upon
Payees for repayment, return, restoration or other recovery of any amount or
amounts received by Payees in payment or on account of any of the Obligations,
and Payees repay all or part of such amount: (a) because such payment or
application of proceeds is or may be avoided, invalidated, declared fraudulent,
set aside or determined to be void or voidable as a preferential transfer,
fraudulent conveyance, impermissible set off or a diversion of trust funds; or
(b) for any other reason, including (without limitation) by reason of (i) any
judgment, decree or order of any court or administrative body having
jurisdiction over Payees or any of their property, or (ii) any settlement or
compromise of any such claim effected by Payees with any such claimant
(including ISCO); then, and in such event, Guarantor agrees that any such
judgment, decree, order, settlement or compromise shall be binding upon
Guarantor, notwithstanding any revocation hereof or the cancellation of any
Notes or other instrument or document evidencing any of the Obligations and the
obligations of Guarantor hereunder shall continue to apply, or shall
automatically (and without further action) be reinstated if not then in effect,
as case may be, and Guarantor shall be and remain liable to Payees hereunder for
the amount so repaid or

 

3



--------------------------------------------------------------------------------

recovered to the same extent as if such amount had never originally been
received by Payees. Guarantor hereby indemnifies Payees, and agrees to reimburse
and hold Payees harmless on demand, from and against all actions, claims,
losses, judgments, damages, amounts paid in settlement and expenses (including
reasonable attorneys’ fees and court costs) brought against or incurred by
Payees and arising out of, relating to or in connection with any of the
Obligations.

 

Section 5. Waiver of Rights, Etc. No delay on the part of Payees in exercising
any of their options, powers or rights, or partial or single exercise thereof,
shall constitute a waiver thereof. No waiver of any of their rights hereunder,
and no modification or amendment of this Guaranty, shall be deemed to be made by
Payees unless the same shall be in writing, duly signed by an officer of each
Payee on behalf of such Payee, and each such waiver, if any, shall apply only
with respect to the specific instance involved, and shall in no way impair the
rights of Payees or the obligations of Guarantor to Payees in any other respect
at any other time.

 

Section 6. Enforcement, Etc. Payees, in their sole discretion, may proceed to
exercise or enforce any right, power, privilege, remedy or interest that Payees
may have under this Guaranty, the Obligations or any applicable law: at law, in
equity, in rem or in any other forum available under applicable law; without
notice except as otherwise expressly required by law provided herein; without
pursuing, exhausting or otherwise exercising or enforcing any other right,
power, privilege, remedy or interest that Payees may have against or in respect
of Guarantor, the Obligations, ISCO, any other guarantor, surety, pledgor,
collateral or any other person or thing; and without regard to any act or
omission of Payees or any other person. Each Payee may enforce this Guaranty
individually as to its portion of the Obligations.

 

Section 7. Reliance. Guarantor expressly acknowledges that Guarantor has not
received or relied upon any oral or written agreements, understandings,
representations or warranties from Payees or any other party with respect to
this Guaranty (or any of Guarantor’s obligations hereunder), and that this
Guaranty contains the entire understanding of the parties with respect to the
subject matter hereof and supersedes and replaces any and all prior oral or
written agreements and understandings with respect thereto.

 

Section 8. Representations, Warranties and Agreements of Guarantor. Guarantor
hereby makes the following representations and warranties to Payees as of the
date hereof:

 

(a) Organization and Qualification. Guarantor is a corporation, duly
incorporated, validly existing and in good standing under the laws of the State
of Colorado, with the requisite corporate power and authority to own and use its
properties and assets and to carry on its business as currently conducted.
Guarantor has no subsidiaries. Guarantor is duly qualified to do business and is
in good standing as a foreign corporation in each jurisdiction in which the
nature of the business conducted or property owned by it makes such
qualification necessary, except where the failure to be so qualified or in good
standing, as the case may be, could not, individually or in the aggregate, (x)
adversely affect the legality, validity or enforceability of any of this
Guaranty in any material respect, (y) have a material adverse effect on the
results of operations, assets, prospects, or financial condition of Guarantor or
(z) adversely impair in any material respect Guarantor’s ability to perform
fully on a timely basis its obligations under this Guaranty (a “Material Adverse
Effect”).

 

4



--------------------------------------------------------------------------------

(b) Authorization; Enforcement. Guarantor has the requisite corporate power and
authority to enter into and to consummate the transactions contemplated by this
Guaranty, and otherwise to carry out its obligations hereunder. The execution
and delivery of this Guaranty by Guarantor and the consummation by it of the
transactions contemplated hereby have been duly authorized by all requisite
corporate action on the part of the Guarantor. This Guaranty has been duly
executed and delivered by Guarantor and constitutes the valid and binding
obligation of Guarantor enforceable against Guarantor in accordance with its
terms, except as such enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium, liquidation or similar laws relating to,
or affecting generally the enforcement of, creditors’ rights and remedies or by
other equitable principles of general application.

 

(c) No Conflicts. The execution, delivery and performance of this Guaranty by
Guarantor and the consummation by Guarantor of the transactions contemplated
thereby do not and will not (i) conflict with or violate any provision of its
Certificate of Incorporation or By-laws or (ii) conflict with, constitute a
default (or an event which with notice or lapse of time or both would become a
default) under, or give to others any rights of termination, amendment,
acceleration or cancellation of, any agreement, indenture or instrument to which
Guarantor is a party, or (iii) result in a violation of any law, rule,
regulation, order, judgment, injunction, decree or other restriction of any
court or govern-mental authority to which Guarantor is subject (including
Federal and state securities laws and regulations), or by which any material
property or asset of Guarantor is bound or affected, except in the case of each
of clauses (ii) and (iii), such conflicts, defaults, terminations, amendments,
accelerations, cancellations and violations as could not, individually or in the
aggregate, have or result in a Material Adverse Effect. The business of
Guarantor is not being conducted in violation of any law, ordinance or
regulation of any governmental authority, except for violations which,
individually or in the aggregate, do not have a Material Adverse Effect.

 

(d) Consents and Approvals. Guarantor is not required to obtain any consent,
waiver, authorization or order of, or make any filing or registration with, any
court or other federal, state, local or other govern-mental authority or other
person in connection with the execution, delivery and performance by Guarantor
of this Guaranty.

 

Section 9. Successors and Assigns. This Guaranty is binding upon Guarantor and
its successors or assigns, and shall inure to the benefit of Payees and their
respective successors and assigns.

 

Section 10. Modification, Etc. This Guaranty cannot be terminated or changed
orally and no provision hereof may be modified or waived except in writing by
the holders of 75% of the outstanding principal amount of the Notes.

 

Section 11. Section and Other Headings. The Sections and other headings
contained in this Guaranty are for reference purposes only and shall not affect
the meaning or interpretation of this Guaranty.

 

Section 12. Governing Law. THIS GUARANTY AND THE RIGHTS OF PAYEES AND THE
OBLIGATIONS OF GUARANTOR HEREUNDER SHALL BE GOVERNED AND CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK WITHOUT GIVING EFFECT TO PRINCIPLES OF
CONFLICTS OF LAW OR CHOICE 0F LAW.

 

5



--------------------------------------------------------------------------------

Section 13. Severability. In the event that any term or provision of this
Guaranty shall be finally determined to be superseded, invalid, illegal or
otherwise unenforceable pursuant to applicable law by a governmental authority
having jurisdiction and venue, that determination shall not impair or otherwise
affect the validity, legality or enforceability (a) by or before that authority
of the remaining terms and provisions of this Guaranty, which shall be enforced
as if the unenforceable term or provision were deleted, or (b) by or before any
other authority of any of the terms and provisions of the Guaranty.

 

Section 14. Consent to Jurisdiction. Guarantor hereby irrevocably submits to the
exclusive jurisdiction and venue of any New York state and federal court located
in New York County, New York, over any action or proceeding arising out of any
dispute between Guarantor and Payees, and Guarantor further irrevocably consents
to the service of any process in any such action or proceeding by the mailing of
a copy of such process to Guarantor at the address set forth below.

 

Section 15. Waiver of Jury Trial, Inconvenient Forum. GUARANTOR AND, BY
ACCEPTING THIS GUARANTY, PAYEES, HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY
WAIVE ANY RIGHT EACH MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION
ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS GUARANTY, OR THE TRANSACTIONS
CONTEMPLATED HEREBY, AND ANY RIGHT TO OBJECT TO INCONVENIENT FORUM OR IMPROPER
VENUE IN NEW YORK COUNTY, NEW YORK. GUARANTOR HEREBY CERTIFIES THAT NO
REPRESENTATIVE OR AGENT OF PAYEES NOR PAYEES’ COUNSEL HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT PAYEES WOULD NOT, IN THE EVENT OF SUCH LITIGATION, SEEK TO
ENFORCE THIS WAIVER OF RIGHT TO JURY TRIAL. GUARANTOR ALSO ACKNOWLEDGES THAT
PAYEES HAVE BEEN INDUCED TO ACCEPT THIS GUARANTY BY, AMONG OTHER THINGS, THE
FOREGOING WAIVER OF TRIAL BY JURY.

 

Dated the 23rd day of July, 2004

 

SPECTRAL SOLUTIONS, INC.

 

By:

 

 

--------------------------------------------------------------------------------

Address:

   

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

6